EXHIBIT 10.A










REGISTRATION RIGHTS AGREEMENT








dated as of


April 4, 2007








among






EL PASO NATURAL GAS COMPANY






and






DEUTSCHE BANK SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.
 


 


 


 




--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of April 4, 2007, by and among El Paso Natural Gas Company (the “Company”), a
corporation duly organized and existing under the laws of the State of Delaware,
and Deutsche Bank Securities Inc. and Citigroup Global Markets Inc., as
representatives (the “Representatives”) of the several initial purchasers listed
on Schedule I hereto (the “Initial Purchasers”).
 
This Agreement is made pursuant to the Purchase Agreement dated March 29, 2007,
by and among the Company and the Initial Purchasers (the “Purchase Agreement”),
which provides for the sale by the Company to the Initial Purchasers of
$355,000,000 principal amount of its 5.95% Senior Notes due 2017 (the
“Securities”). The Securities are to be issued under an indenture, dated as of
November 13, 1996 (the “Base Indenture”), as supplemented and amended by (i) the
First Supplemental Indenture thereto dated as of June 10, 2002 (the “First
Supplemental Indenture”) and (ii) the Second Supplemental Indenture thereto
dated as of the Closing Date (as defined herein) (the “Second Supplemental
Indenture”) between the Company and Wilmington Trust Company (as successor in
interest to JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank)),
as Trustee. The Base Indenture, as supplemented by the First Supplemental
Indenture and the Second Supplemental Indenture, is referred to herein as the
“Indenture.”
 
In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide to each Initial Purchaser and its direct and
indirect transferees the registration rights with respect to the Securities set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1. Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:
 
“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
“Additional Interest” shall have the meaning set forth in Section 2(e).
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) under the
1934 Act.
 
“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.
 
“Company” shall have the meaning set forth in the preamble and shall also
include the Company's successors.
 
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).
 
“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for all Securities that are Registrable Securities pursuant to
Section 2(a) hereof.
 
“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.
 
“Exchange Offer Registration Statement” shall mean a registration statement on
Form S-4 (or, if applicable, on another appropriate form) relating to an
offering of Exchange Securities pursuant to an Exchange Offer and all amendments
and supplements to such registration statement, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.
 
“Exchange Securities” shall mean any securities issued by the Company (pursuant
to the Exchange Offer or otherwise) to be offered to Holders of Registrable
Securities in exchange for such Registrable Securities pursuant to an Exchange
Offer Registration Statement and containing terms identical in all material
respects to the Securities for which they are exchanged (except that (i)
interest thereon shall accrue from the last date on which interest was paid on
the Securities or, if no such interest has been paid, from the date of issuance
of the Securities, (ii) the Exchange Securities will not contain the legend
appearing on the face of the Securities in the form recited in the Indenture and
will not contain terms with respect to transfer restrictions and (iii) the
Exchange Securities will not contain terms with respect to the payment of
Additional Interest for failure to comply with this Agreement).
 
“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the 1933 Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or
Exchange Securities.
 
“Holder” shall mean each Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture; provided that for purposes of Sections 4 and 5 of this
Agreement, the term “Holder” shall include Participating Broker-Dealers.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Indenture” shall have the meaning set forth in the preamble.
 
“Initial Purchasers” shall have the meaning set forth in the preamble.
 
“Issuer Information” shall have the meaning set forth in Section 5(a).
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that, for
purposes of Section 6(b), whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or any of its affiliates (as such
term is defined in Rule 405 under the 1933 Act) (other than the Initial
Purchasers or subsequent Holders of Registrable Securities if such subsequent
Holders are deemed to be affiliates solely by reason of their holding of such
Registrable Securities) shall not be considered outstanding and shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount.
 
“Participant” shall have the meaning set forth in Section 5(a).
 
“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.
 
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the 1933 Act, deemed a part of, a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities when (i) a Registration Statement with
respect to such Securities shall have been declared effective under the 1933 Act
and such Securities shall have been exchanged or disposed of pursuant to such
Registration Statement, (ii) such Securities have been sold to the public
pursuant to Rule 144 under the 1933 Act or are eligible to be sold pursuant to
Rule 144(k)(or any similar provision then in force, but not Rule 144A) under the
1933 Act or (iii) such Securities shall have ceased to be outstanding.
 
“Registration Default” shall have the meaning set forth in Section 2(e).
 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. registration and filing fees, (ii) all fees and expenses incurred
in connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities), (iii) all expenses of any Person in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any Free Writing Prospectus and any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements and other documents relating to the performance of and compliance
with this Agreement, (iv) all rating agency fees, (v) all fees and disbursements
relating to the qualification of the Indenture under applicable securities laws,
(vi) the fees and disbursements of the Trustee and its counsel, (vii) the fees
and disbursements of counsel for the Company and, in the case of a Shelf
Registration Statement, the reasonable fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, but excluding fees and expenses of counsel
to the underwriters (other than the fees and expenses set forth in clause (ii)
above) and the Holders and underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.
 
“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Securities or the Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
 
“Representatives” shall have the meaning set forth in the preamble.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities” shall have the meaning set forth in the preamble.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement that
covers all of the Registrable Securities (but no other securities unless
approved by the Holders of a majority of the aggregate principal amount of
outstanding Registrable Securities that are covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the 1933 Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
 
“TIA” shall have the meaning set forth in Section 3(m) hereof.
 
“Trustee” shall have the meaning set forth in the preamble.
 
“Underwriter” shall have the meaning set forth in Section 3 hereof.
 
“Underwritten Registration or Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.
 
2. Registration under the 1933 Act.
 
(a) To the extent not prohibited by any applicable law or applicable
interpretation of the staff of the SEC, the Company shall (1) cause to be filed
an Exchange Offer Registration Statement within 180 days following the Closing
Date covering the offer by the Company to the Holders to exchange all of the
Registrable Securities for an equal aggregate principal amount of Exchange
Securities and (2) use its reasonable best efforts to cause such Exchange Offer
Registration Statement to become effective within 220 days following the Closing
Date. The Company shall use its reasonable best efforts to have the Exchange
Offer Registration Statement remain effective until the closing of the Exchange
Offer. The Company shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement has been declared effective by the SEC and use its
reasonable best efforts to have the Exchange Offer consummated not later than 30
Business Days after such effective date. The Company shall commence the Exchange
Offer by mailing the related exchange offer Prospectus and accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law:
 
(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;
 
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);
 
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest, but will not retain any rights under this
Agreement, except as otherwise specified herein;
 
(iv) that Holders electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address specified in the notice prior to the close of business on the last
Exchange Date; and
 
(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by sending to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Registrable Securities exchanged.
 
As soon as practicable after the last Exchange Date, the Company shall:
 
(A) accept for exchange Registrable Securities or portions thereof tendered and
not validly withdrawn pursuant to the Exchange Offer; and
 
(B) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.
 
The Company shall use its reasonable best efforts to complete the Exchange Offer
as provided above and shall comply with the applicable requirements of the 1933
Act, the 1934 Act and other applicable laws and regulations in connection with
the Exchange Offer. The Exchange Offer shall not be subject to any conditions,
other than that the Exchange Offer does not violate applicable law or any
applicable interpretation of the staff of the SEC. The Company shall inform the
Initial Purchasers of the names and addresses of the Holders to whom the
Exchange Offer is made, and the Initial Purchasers shall have the right, subject
to applicable law, to contact such Holders and otherwise facilitate the tender
of Registrable Securities in the Exchange Offer.
 
If, during the period the Exchange Offer Registration Statement is effective, an
event occurs which makes any statement made in such Exchange Offer Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Exchange Offer Registration Statement
in order to make the statements therein not misleading or in such Prospectus in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company shall use its reasonable best
efforts to prepare and file with the SEC a supplement or post-effective
amendment to the Exchange Offer Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Company agrees to notify the Holders to suspend the exchange of the Registrable
Securities as promptly as practicable after the occurrence of such an event, and
the Holders hereby agree to suspend such exchange until the Company has amended
or supplemented the Prospectus to correct such misstatement or omission.
 
(b) If (i) the Company determines that the Exchange Offer Registration provided
for in Section 2(a) above is not available or may not be consummated as soon as
practicable after the last Exchange Date because it would violate applicable law
or the applicable interpretations of the staff of the SEC, (ii) the Exchange
Offer is not for any other reason consummated within 270 days following the
Closing Date or (iii) in the written opinion of counsel for the Holders a Shelf
Registration Statement must be filed and a Prospectus must be delivered by any
Holder in connection with any reoffering or resale of Registrable Securities,
the Company shall (x) file with the SEC within 75 days following such
determination, date or notice of such opinion of counsel is given to the Company
a Shelf Registration Statement providing for the resale by the Holders (other
than those who fail to comply with the paragraph immediately following clause
(q) of Section 3) of all of their Registrable Securities and (y) use its
reasonable best efforts to cause such Shelf Registration Statement to become
effective within 60 days of the filing of such Shelf Registration Statement. If
the Company is required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iii) of the preceding sentence, the
Company shall use its reasonable best efforts to file and have declared
effective by the SEC both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to reoffers and resales of
Registrable Securities held by the Holders who must deliver the related
Prospectus. The Company agrees to use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective until the expiration of the
period referred to in Rule 144(k) of the 1933 Act with respect to the
Registrable Securities or such shorter period that will terminate when all of
the Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or cease to be Registrable
Securities within the meaning of this Agreement. The Company further agrees to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the 1933 Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder with respect to information relating to such Holder, and to use its
reasonable best efforts to cause any such amendment to become effective and such
Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the case
may be, to become usable as soon as thereafter practicable. The Company agrees
to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.
 
(c) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay all
underwriting discounts, if any, and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to a Shelf Registration Statement.
 
(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of such
interference until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume.
 
(e) The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2(a) or
Section 2(b) hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees that if:
 
(i) the Exchange Offer Registration Statement is not filed with the SEC on or
prior to the 180th day following the Closing Date,
 
(ii) the Exchange Offer Registration Statement is not declared effective on or
prior to the 220th day following the Closing Date,
 
(iii) the Exchange Offer is not completed on or prior to the 270th day following
the Closing Date, or
 
(iv) the Shelf Registration Statement is required to be filed but is not filed
or declared effective within the time period set forth herein or is declared
effective but thereafter ceases to be effective or usable prior to the
expiration of the period referred to in Rule 144(k) with respect to the
Registrable Securities other than after the Registrable Securities have been
disposed of under the Shelf Registration Statement or cease to be Registrable
Securities, without being succeeded within two Business Days by a post-effective
amendment which cures the failure and that is itself immediately declared
effective,(each such event referred to in clauses (i) through (iv) a
“Registration Default”), additional interest (“Additional Interest”) will accrue
on the affected Registrable Securities and the affected Exchange Securities, as
applicable. The rate of Additional Interest will be 0.25% per annum of the
principal amount of Registrable Securities held by such Holder for the first
90-day period immediately following the occurrence of a Registration Default,
increasing by 0.25% per annum with respect to each subsequent 90-day period, up
to a maximum of 1.00% per annum, from and including the date on which any such
Registration Default shall occur to, but excluding, the earlier of (1) the date
on which all Registration Defaults have been cured or (2) the date on which all
the Registrable Securities and Exchange Securities otherwise become freely
transferable by Holders other than affiliates of the Company without further
registration under the 1933 Act.
 
Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Registrable Securities or Exchange Securities who
is not entitled to the benefits of the Shelf Registration Statement because such
Holder has not provided the information called for hereby for inclusion in the
Shelf Registration Statement shall not be entitled to Additional Interest with
respect to a Registration Default that pertains to the Shelf Registration
Statement.
 
(f) The Company shall notify the Trustee within one Business Day after each date
on which an event occurs in respect of which Additional Interest is required to
be paid. Any amounts of Additional Interest due pursuant to this Section 2 will
be payable in addition to any other interest payable from time to time with
respect to the Registrable Securities in cash semi-annually on the interest
payment dates specified in the Indenture (to the holders of record as specified
in the Indenture), commencing with the first such interest payment date
occurring after any such Additional Interest commence to accrue. The amount of
Additional Interest will be determined in a manner consistent with the
calculation of interest under the Indenture.
 
(g) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers and the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under Section 2(a) and Section
2(b) hereof.
 
3. Registration Procedures.
 
In connection with the obligations of the Company with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Company shall as expeditiously as possible (provided, however, that the Company
shall not be required to take actions more promptly than required by Sections
2(a) and 2(b)):
 
(a) prepare and file with the SEC a Registration Statement on the appropriate
form under the 1933 Act, which form (x) shall be selected by the Company, (y)
shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the selling Holders thereof and (z) shall comply as to
form in all material respects with the applicable requirements of the 1933 Act
and rules and regulations promulgated thereunder and include all financial
statements required by the SEC to be filed therewith, and use reasonable best
efforts to cause such Registration Statement to become effective and remain
effective for the applicable period in accordance with Section 2 hereof;
 
(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
1933 Act; and keep each Prospectus current during the period described under
Section 4(3) and Rule 174 under the 1933 Act that is applicable to transactions
by brokers or dealers with respect to the Registrable Securities or Exchange
Securities;
 
(c) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company with the SEC
in accordance with the 1933 Act and to retain any Free Writing Prospectus not
required to be filed;
 
(d) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers and to counsel for the Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, each preliminary
Prospectus or Free Writing Prospectus and any amendment or supplement thereto
and such other documents as such Holder or Underwriter may reasonably request,
in order to facilitate the public sale or other disposition of the Registrable
Securities; and, subject to Section 3(j), the Company consents to the use of
such Prospectus, preliminary Prospectus or Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Holders of Registrable Securities and any such Underwriters in connection with
the offering and sale of the Registrable Securities covered by and in the manner
described in such Prospectus, preliminary Prospectus or Free Writing Prospectus
or any amendment or supplement thereto in accordance with applicable law;
 
(e) use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement is declared effective by the SEC, and to cooperate with
such Holders in connection with any filings required to be made with the
National Association of Securities Dealers, Inc. and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (i) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to so qualify but
for this Section 3(e), (ii) file any general consent to service of process or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;
 
(f) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for the Holders and counsel for the Initial Purchasers (or,
if applicable, separate counsel for the Holders) promptly and, if requested by
any such Holder or counsel, confirm such advice in writing, (i) when a
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, when any Free Writing
Prospectus has been filed or any amendment or supplement to the Prospectus or
any Free Writing Prospectus has been filed, (ii) of any request by the SEC or
any state securities authority for amendments and supplements to a Registration
Statement, Prospectus or any Free Writing Prospectus or for additional
information relating to the Registration Statement after the Registration
Statement has become effective, (iii) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (v) of the happening of any event during the period
a Shelf Registration Statement is effective which makes any statement made in
such Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus untrue in any material respect or which requires the making of any
changes in such Registration Statement in order to make the statements therein
not misleading or in such Prospectus or any Free Writing Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and (vi) of any determination by the Company that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;
 
(g) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;
 
(h) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested in
writing);
 
(i) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (unless required by applicable securities laws) and enable
such Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the Holders may
reasonably request at least two Business Days prior to the closing of any sale
of Registrable Securities;
 
(j) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(f)(v) hereof, use its reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus, any Free Writing Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Company agrees to notify the
Holders of Registrable Securities to suspend use of the Prospectus or any Free
Writing Prospectus as promptly as practicable after the occurrence of such an
event, and the Holders hereby agree to suspend use of the Prospectus or any Free
Writing Prospectus until the Company has amended or supplemented the Prospectus
or any Free Writing Prospectus to correct such misstatement or omission and has
furnished copies of the amended or supplemented Prospectus or Free Writing
Prospectus to the Holders or until the Company notifies the Holders that the
sale of the Registrable Securities may be resumed;
 
(k) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus, a Free Writing Prospectus,
or any document which is to be incorporated by reference into a Registration
Statement or Prospectus after the initial filing of a Registration Statement,
provide copies of such document to the Initial Purchasers and their counsel
(and, in the case of a Shelf Registration Statement, the Holders and their
counsel) and make such of the representatives of the Company as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Holders or their counsel) available
for discussion of such document, and shall not at any time file or make any
amendment to the Shelf Registration Statement, any Prospectus, any Free Writing
Prospectus or any amendment of or supplement to a Shelf Registration Statement
or a Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
or their counsel) shall not have previously been advised and furnished a copy or
to which the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Holders or their counsel) shall reasonably object;
 
(l) obtain a CUSIP number for all Exchange Securities or Registrable Securities,
as the case may be, not later than the effective date of the applicable
Registration Statement;
 
(m) if not already qualified under the Trust Indenture Act of 1939, as amended
(the “TIA”), cause the Indenture to be so qualified in connection with the
registration of the Exchange Securities or Registrable Securities, as the case
may be, and cooperate with the Trustee and the Holders to effect such changes to
the Indenture as may be required for the Indenture to be so qualified in
accordance with the terms of the TIA and execute, and use commercially
reasonable best efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner;
 
(n) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Holders, at reasonable times and
in a reasonable manner, all relevant financial and other records, pertinent
documents and properties of the Company, and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with a Shelf Registration Statement, in each case that would
customarily be reviewed or examined in connection with “due diligence” review of
the Company;
 
(o) use its reasonable best efforts to cause the Exchange Securities to continue
to be rated by two nationally recognized statistical rating organizations (as
such term is defined in Rule 436(g)(2) under the 1933 Act), if the Registrable
Securities have been rated prior to the initial sale of such Registrable
Securities;
 
(p) if reasonably requested by any Holder of Registrable Securities covered by a
Registration Statement, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such filing; and
 
(q) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably requested by the Holders of a majority of the Registrable Securities
being sold thereunder) in order to expedite or facilitate the disposition of
such Registrable Securities thereunder including, but not limited to, pursuant
to an Underwritten Offering and in such connection, (i) to the extent possible,
make such representations and warranties to the Holders and any Underwriters of
such Registrable Securities with respect to the business of the Company and its
subsidiaries, the Registration Statement, Prospectus, any Free Writing
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (ii) obtain opinions of counsel to the Company (which
counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Holders of a majority in principal amount of the Registrable
Securities being sold under such Shelf Registration Statement, such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (iii) obtain “comfort” letters from the
independent certified public accountants of the Company (and, if necessary, any
other certified public accountant of any subsidiary of the Company, or of any
business acquired by the Company for which financial statements and financial
data are or are required to be included in the Registration Statement) addressed
to each selling Holder and Underwriter of Registrable Securities, such letters
to be in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, and (iv) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority in principal amount of the Registrable Securities being sold under
such Shelf Registration Statement or by the Underwriters, and which are
customarily delivered in underwritten offerings, to evidence the continued
validity of the representations and warranties of the Company made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in an underwriting agreement.
 
In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing. No Holder of Registrable Securities may include its Registrable
Securities in such Shelf Registration Statement unless and until such Holder
furnishes such information to the Company. Each Holder including Registrable
Securities in a Shelf Registration Statement shall agree to furnish promptly to
the Company all information regarding such Holder and the proposed distribution
by such Holder of such Registrable Securities required to make the information
previously furnished to the Company by such Holder not materially misleading.
 
In connection with an Exchange Offer Registration, each Holder exchanging
Securities for Exchange Securities shall be required to represent that (i)
neither the Holder nor any such other Person is an “affiliate” of the Company
within the meaning of Rule 405 under the 1933 Act or, if such Person is an
“affiliate,” that such Holder will comply with the registration and prospectus
delivery requirements of the 1933 Act to the extent applicable, (ii) at the time
of the Exchange Offer, neither such Holder nor any such other Person has an
arrangement or understanding with any Person to participate in the distribution
of Securities or Exchange Securities, (iii) the Exchange Securities are being
obtained in the ordinary course of business of the Person receiving such
Exchange Securities, whether or not such Person is a Holder, and (iv) other than
as set forth in Section 4, if the Holder is not a broker-dealer, or is a
broker-dealer but will not receive Exchange Securities for its own account in
exchange for Securities, neither the Holder nor any such other Person is engaged
in or intends to participate in a distribution of the Exchange Securities.
 
In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
and any Free Writing Prospectus contemplated by Section 3(j) hereof, and, if so
directed by the Company, such Holder will destroy or deliver to the Company (at
its expense) all copies in its possession, other than permanent file copies then
in such Holder’s possession, of the Prospectus and any Free Writing Prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.
 
If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company may give such notice so long as there are no more than 90 days
during any 365 day period in which such suspensions are in effect.
 
The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (each an “Underwriter”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering, provided that such Underwriters shall be reasonably
acceptable to the Company.
 
4. Participation of Broker-Dealers in Exchange Offer.
 
(a) The parties hereto understand that the staff of the SEC has taken the
position that any broker-dealer that receives Exchange Securities for its own
account in the Exchange Offer in exchange for Securities that were acquired by
such broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”), may be deemed to be an “underwriter” within the
meaning of the 1933 Act and must deliver a prospectus meeting the requirements
of the 1933 Act in connection with any resale of such Exchange Securities.
 
The Company understands that it is currently the staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.
 
(b) In light of the above, notwithstanding the other provisions of this
Agreement, the Company agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided that:
 
(i) the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(j), for a period exceeding 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement) and Participating Broker-Dealers shall
not be authorized by the Company to deliver and shall not deliver such
Prospectus after such period in connection with the resales contemplated by this
Section 4; and
 
(ii) the application of the Shelf Registration procedures set forth in Section 3
of this Agreement to an Exchange Offer Registration, to the extent not required
by the positions of the staff of the SEC or the 1933 Act and the rules and
regulations thereunder, will be in conformity with the reasonable request in
writing to the Company by the Initial Purchasers or with the reasonable request
in writing to the Company by one or more broker-dealers who certify to the
Initial Purchasers and the Company in writing that they anticipate that they
will be Participating Broker-Dealers; and provided further that, in connection
with such application of the Shelf Registration procedures set forth in Section
3 to an Exchange Offer Registration, the Company shall be obligated (x) to deal
only with one entity representing the Participating Broker-Dealers, which shall
be Banc of America Securities LLC unless it elects not to act as such
representative, (y) to pay the fees and expenses of only one counsel
representing the Participating Broker-Dealers, which shall be counsel to the
Initial Purchasers unless such counsel elects not to so act and (z) to cause to
be delivered only one, if any, “comfort” letter with respect to the Prospectus
in the form existing on the last Exchange Date and with respect to each
subsequent amendment or supplement, if any, effected during the period specified
in clause (i) above.
 
(c) The Initial Purchasers shall have no liability to the Company, other than as
Holders in accordance with the terms hereof, or to any other Holder with respect
to any request that they may make pursuant to Section 4(b) above.
 
5. Indemnification and Contribution.
 
(a) The Company agrees to indemnify and hold harmless the Initial Purchasers,
each Holder and each Person, if any, who controls the Initial Purchasers or any
Holder within the meaning of either Section 15 of the 1933 Act or Section 20 of
the 1934 Act, or is under common control with, or is controlled by, the Initial
Purchasers or any Holder (each, a “Participant”), from and against all losses,
claims, damages and liabilities (including, without limitation, any legal fees
or other expenses reasonably incurred by a Participant in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Registrable Securities were registered under the 1933 Act,
including all documents incorporated therein by reference, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus, any Free Writing Prospectus or any “issuer
information” (“Issuer Information”) filed or required to be filed pursuant to
Rule 433(d) under the 1933 Act, or caused by any omission or alleged omission to
state therein a material fact necessary to make the statements therein in light
of the circumstances under which they were made not misleading, except insofar
as such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon and in
conformity with information relating to the Initial Purchasers or any Holder
furnished to the Company in writing by the Initial Purchasers or any selling
Holder expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Company will also enter into an underwriting
agreement pursuant to which the Company will agree to indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in such Underwritten Offering, their officers and
directors and each Person who controls such Persons (within the meaning of
either Section 15 of the 1933 Act or Section 20 of the 1934 Act) to the same
extent as provided above with respect to the indemnification of the Holders, if
requested in connection with any Registration Statement for such Underwritten
Offering.
 
(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, and
each of their respective directors and officers who sign the Registration
Statement and each Person, if any, who controls the Company, the Initial
Purchasers and any other selling Holder within the meaning of either Section 15
of the 1933 Act or Section 20 of the 1934 Act to the same extent as the
foregoing indemnity from the Company to the Initial Purchasers and the Holders
pursuant to Section 5(a), but only with reference to information relating to
such Holder furnished to the Company in writing by such Holder expressly for use
in any Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto) and any Free Writing Prospectus.
 
(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing, but the failure
to so promptly notify the Indemnifying Party shall not negate the obligation to
so indemnify such Indemnified Party unless the Indemnifying Party is materially
prejudiced by such delay, and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and, in the opinion of counsel to the Indemnifying
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (a) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Initial Purchasers and all Persons, if any, who control the Initial
Purchasers within the meaning of either Section 15 of the 1933 Act or Section 20
of the 1934 Act, (b) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Company, its directors, its officers who
sign the Registration Statement and each Person, if any, who controls the
Company within the meaning of either such Section and (c) the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Holders and all Persons, if any, who control any Holders within the meaning of
either such Section, and that all such fees and expenses shall be reimbursed as
they are incurred. In such case involving the Initial Purchasers and Persons who
control the Initial Purchasers, such firm shall be designated in writing by the
Representatives. In such case involving the Holders and such Persons who control
Holders, such firm shall be designated in writing by the Majority Holders. In
all other cases, such firm shall be designated by the Company. The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent but, if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.
 
(d) If the indemnification provided for in paragraph (a) or paragraph (b) of
this Section 5 is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party or parties
on the one hand and of the Indemnified Party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Holders shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Holders’
respective obligations to contribute pursuant to this Section 5(d) are several
in proportion to the respective principal amount of Registrable Securities of
the applicable Holder that were registered pursuant to a Registration Statement.
 
(e) The Company and each Holder agree that it would not be just or equitable if
contribution pursuant to Section 5(d) were determined by pro rata allocation or
by any other method of allocation that does not take account of the equitable
considerations referred to in Section 5(d) above. The amount paid or payable by
an Indemnified Party as a result of the losses, claims, damages and liabilities
referred to in Section 5(d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 5, no Holder
shall be required to indemnify or contribute any amount in excess of the amount
by which the total price at which Registrable Securities were sold by such
Holder exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation. The
remedies provided for in this Section 5 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any Indemnified Party
at law or in equity.
 
(f) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling the Initial Purchasers or any
Holder, or by or on behalf of the Company, its officers or directors or any
Person controlling the Company, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.
 
6. Miscellaneous.
 
(a) No Inconsistent Agreements. The Company has not entered into, and on or
after the date of this Agreement will not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements.
 
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided, however, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 5 hereof or this
paragraph (b) shall be effective as against any Holder of Registrable Securities
unless consented to in writing by such Holder.
 
(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; and (ii) if to the Company, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c).
 
All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage pre-paid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
 
(d) Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders of Registrable Securities; provided that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Securities and the Purchase
Agreement. If any transferee of any Holder shall acquire Registrable Securities,
in any manner, whether by operation of law or otherwise, such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement and such Person shall be entitled to receive the
benefits hereof. The Initial Purchasers shall have no liability or obligation to
the Company with respect to any failure by a Holder to comply with, or any
breach by any other Holder of, any of the obligations of such Holder under this
Agreement.
 
(e) Purchases and Sales of Securities. The Company shall not, and shall use its
reasonable best efforts to cause its affiliates (as defined in Rule 405 under
the 1933 Act) not to, purchase and then resell or otherwise transfer any
Securities.
 
(f) Third Party Beneficiary. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, shall be bound by all of the terms and
provisions of this Agreement and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders hereunder.
 
(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
EL PASO NATURAL GAS COMPANY
 
By:
/s/ John J. Hopper
  Name: John J. Hopper
  Title: Vice President and Treasurer





Confirmed and accepted as of the
date first above written:
 


Deutsche Bank Securities Inc.
Citigroup Global Markets Inc.
 
 
By:
Deutsche Bank Securities Inc.
       
By:
/s/ Nigel W. H. Cree
  Name:  Nigel W. H. Cree
  Title:    Managing Director/Debt Syndicate

 
By:
/s/ Matthew J. Siracuse
  Name:  Matthew J. Siracuse
  Title:    Director/Debt Syndicate

 
 
By:
Citigroup Global Markets Inc.
       
By:
/s/ Michael Zicari
  Name:  Michel Zicari
  Title:    Managing Director






--------------------------------------------------------------------------------




SCHEDULE I
 
Initial Purchasers
 
Deutsche Bank Securities Inc.
Citigroup Global Markets Inc.
ABN AMRO Incorporated
Goldman, Sachs & Co.
Greenwich Capital Markets, Inc.
J.P. Morgan Securities Inc.
SG Americas Securities, LLC
 


 